Citation Nr: 0406109	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  96-51 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability.  

2.  Entitlement to service connection for bilateral eye 
disability.  

3.  Propriety of initial evaluations for service-connected 
bilateral hearing loss, rated as noncompensably (zero 
percent) disabling effective June 10, 1996, 20 percent 
disabling effective June 10, 1999, and 10 percent disabling 
effective November 9, 1999.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1954 to October 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
veteran testified before a hearing officer at a hearing held 
at the RO in March 1997.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

In a decision dated in August 2002, the Board determined that 
no new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for back 
disability.  In the same decision, the Board denied 
entitlement to service connection for bilateral eye 
disability.  It also denied entitlement to an initial 
compensable evaluation for bilateral hearing loss from June 
10, 1996 to June 9, 1999, denied an initial rating in excess 
of 20 percent for bilateral hearing loss from June 10, 1999, 
to November 8, 1999, and denied an initial rating in excess 
of 10 percent for bilateral hearing loss subsequent to 
November 8, 1999.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in June 2003, 
the Court vacated the Board's decision of August 27, 2002, 
and remanded the appeal to the Board on the basis that the 
August 2002 Board decision did not present sufficient reasons 
or bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to 38 U.S.C. 
§ 5103(a) as amended by the Veterans Claims Assistance Act of 
2000 (VCAA).  The Order remanded the matter for 
readjudication consistent with a joint motion of the parties.  
In the Joint Motion for Remand (Joint Motion), the parties 
observed that the Court had held that 38 U.S.C. § 5103(a) as 
amended by the VCAA requires VA to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the veteran is to provide.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also 38 C.F.R. § 3.159 (2003).  
In this regard, in the Joint Motion it was stated that the 
multiple statements of the case and supplemental statements 
of the case and a July 2001 RO letter to the veteran 
discussing the VCAA did not fulfill the requirements that VA 
notify the veteran of the information and evidence necessary 
to substantiate his claims and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by the veteran and which portion must be provided by 
VA.  See Joint Motion for Remand, pp 2-3.  

In the Joint Motion, with citation to 38 U.S.C. §§ 5103, 
5103A, it was also stated that on remand the Board must 
comply with all provisions of the VCAA.  In view of the 
foregoing, the Board will remand the case to the RO.  On 
remand, the RO must provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
and Quartuccio, 16 Vet. App. at 187, that informs the veteran 
with respect to each of his claims (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, in compliance 
with the explicit requirement of 38 C.F.R. § 3.159(b) and the 
implicit requirement of 38 U.S.C.A. § 5103(a), on remand the 
RO must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  

One of the issues on appeal is whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for back disability.  In a decision 
dated in May 1973, the Board, citing 38 U.S.C. § 311, 
concluded that a back disability clearly and unmistakably 
pre-existed the veteran's service and that the presumption of 
soundness on examination and acceptance for service was 
rebutted.  Finding that the pre-existing spinal disability 
did not increase in severity during active service, the Board 
concluded that the pre-existing back disability was not 
aggravated during active service.  

Under the provisions of 38 U.S.C. § 1111 (formerly 38 U.S.C. 
§ 311), every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  As of the time of the August 
2002 Board decision, 38 C.F.R. § 3.304(b) stated that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  

In July 2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
03.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 


38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Id.  On remand, the RO should take the General Counsel 
precedent opinion into account in readjudicating whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for back disability.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received 
treatment or evaluation for his claimed 
back disability or his claimed bilateral 
eye disability at any time since service.  
The RO should also request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
which he received treatment or evaluation 
for his bilateral hearing loss at any 
time since May 1996.  With authorization 
from the veteran, The RO should attempt 
to obtain and associate with the claims 
file records identified by the veteran 
that have not been obtained previously.  
In any event, the RO should obtain and 
associate with the claims file any VA 
outpatient records or hospital summaries 
from VA medical facilities in 
Indianapolis, Indiana, and Marion, 
Illinois, dated from September 1998 to 
the present.  

2.  The RO should explicitly notify the 
veteran of the evidence needed to 
substantiate his claim of entitlement to 
higher ratings for his bilateral hearing 
loss in the periods: from June 10, 1996, 
to June 9 1999, from 


June 10, 1999 to November 8, 1999; and 
subsequent to November 8, 1999.  The RO 
should also explicitly notify the veteran 
that to substantiate his claim pertaining 
to service connection for bilateral eye 
disability he should submit medical 
evidence that he currently has bilateral 
eye disability and that it is related to 
service or an incident of service.  As to 
his claimed back disability, the RO 
should notify the veteran that to 
substantiate his claim he should submit 
lay or medical evidence supporting his 
contention that he did not have a back 
disease or injury prior to service, 
medical evidence that any back disease or 
injury that existed prior to service 
permanently worsened during service, lay 
or medical evidence supporting his 
contention that back symptoms in service 
continued from service to the present 
and/or medical evidence supporting his 
contention that he currently has back 
disability and that it is related to his 
back symptoms in service.  The RO should 
advise the veteran of the time limits for 
the submission of such evidence.  The RO 
should advise the veteran that if upon 
review of the evidence submitted it is 
determined that a medical examination or 
medical opinion is necessary with respect 
to a claim, VA will arrange for a medical 
examination and obtain medical opinions 
pertaining to that claim.  

3.  Thereafter, if the RO determines that 
medical examination(s) or medical 
opinion(s) are necessary to decide any 
claim, it should arrange for the 
appropriate examination and request 
appropriate opinions.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 


38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the claims on appeal.  With 
respect to whether there is new and 
material evidence to reopen the claim of 
entitlement to service connection for 
back disability, the RO should take into 
account the recent VA General Counsel 
opinion pertaining to the presumption of 
soundness.  VAOPGCPREC 3-03; see 
38 U.S.C.A. § 1111 (West 2002).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The veteran and 
his attorney should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





